EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-Specification: Paragraph [0001], Line 3:
“1515/641,254,” has been changed to --15/641,254, now U.S. Patent No. 10,507,223,--.
-Specification: Paragraph [0065], Line 12: “1003” has been changed to --1103--.	
-Claim 1, Line 9: Between “the” and “mesh”, -- first -- has been inserted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests every structural element claimed in a rotary separation apparatus of claims 1 and 11 and a kit for forming a rotary separation apparatus of claim 15.
Claims 1 and 11 claims “a means for rotating the cylinder about the cylindrical axis” which has corresponding structure shown in Figure 11.  Corresponding structure is the motor’s rotor 1103 and stator 1102 and the drive shaft that supports the rotor 1103 connected to the filter support coupling via a gear box 1109 as described in paragraph [0065] of the specification.
Claim 9 claims a means for measuring the temperature in the cylinder which has corresponding structure shown in Figure 3A.  Corresponding structure is the thermal sensor 600 having as probe portion 601 extending into the chamber 100 as described in paragraph [0081] of the specification.
Claim 16 claims a means to attach the first pair of opposing sides of the first mesh filter to extend around a perimeter of each spaced apart support disk which has corresponding structure shown in Figure 8B.  Corresponding structure is a pair of clamps 801, each having a groove 802 adapted to snap into the end support disks 231/232 of the filter support frame 200 as described in paragraph [0056] of the specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
The drawings were received on 1/13/2022.  These drawings are acceptable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
4/22/22